NO. 07-05-0405-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    APRIL 19, 2006
                           ______________________________

                        ROGER DOUGLAS PHELPS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

             FROM THE 367TH DISTRICT COURT OF DENTON COUNTY;

               NO. F-2004-1887-E; HONORABLE LEE GABRIEL, JUDGE
                        _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.